DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/07/20227 has been acknowledged and entered. Claims and 12 and 15 have been cancelled. 

	Allowable Subject Matter
Claims 7-11, 13-14 and 16 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 7-11, 13-14 and 16 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 7 including “the thinned region comprises: a substrate groove formed on a first surface of the flexible substrate; and a first ductile material disposed in the substrate groove; … and an encapsulation layer disposed on the light emitting layer, and the encapsulation layer comprising an encapsulation-layer groove located in the thinned region, wherein the encapsulation-layer groove is corresponding to the substrate groove, and wherein the encapsulation-layer groove exposes a portion of the first ductile material" and the limitations of base claim 10 including “the thinned region comprises: a substrate groove formed on a first surface of the flexible substrate; and a first ductile material disposed in the substrate 

In example:
(i) Prushinskiy et al. (U.S. Patent Pub. No. 2013/0169515) teaches a flexible organic light emitting diode panel, comprising: a flexible substrate, comprising a light emitting region, a thinned region, and another region, wherein the light emitting region is adjacent to the another region, the thinned region is disposed between the light emitting region and the another region, and the thinned region comprises: a substrate groove on the second (backside surface); and a first ductile material  disposed in the substrate groove; a plurality of metal wires disposed on the light emitting region of the flexible substrate; a light emitting layer disposed on one of the metal wires, and the light emitting layer located in the light emitting region; and an encapsulation layer disposed on the light emitting layer, and the encapsulation layer comprising an encapsulation-
(ii) Jeong et al. (U.S. Patent Pub. No. 2018/0090698) teaches a similar semiconductor device comprising: a flexible substrate having a first surface and a second surface, the second surface opposite to the first surface, the flexible substrate comprising a light emitting region; a thinned region, and a wiring region, wherein the light emitting region is adjacent to the wiring region, the thinned region is disposed between the light emitting region and the wiring region, but fails to specifically teach the other specifics of the OLED panel especially the limitations mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 10, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894